        Case 3:18-cv-03948-JD Document 71 Filed 03/14/19 Page 1 of 5




 1 ROBBINS GELLER RUDMAN
     & DOWD LLP
 2 SPENCER A. BURKHOLZ (147029)
   LUCAS F. OLTS (234843)
 3 AUSTIN P. BRANE (286227)
   KEVIN S. SCIARANI (301411)
 4 655 West Broadway, Suite 1900
   San Diego, CA 92101
 5 Telephone: 619/231-1058
   619/231-7423 (fax)
 6 spenceb@rgrdlaw.com
   lolts@rgrdlaw.com
 7 abrane@rgrdlaw.com
   ksciarani@rgrdlaw.com
 8        – and –
   DENNIS J. HERMAN (220163)
 9 Post Montgomery Center
   One Montgomery Street, Suite 1800
10 San Francisco, CA 94104
   Telephone: 415/288-4545
11 415/288-4534 (fax)
   dherman@rgrdlaw.com
12
   Attorneys for Lead Plaintiff
13
                                UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15
   PURPLE MOUNTAIN TRUST, Individually ) Case No. 3:18-cv-03948-JD
16 and on Behalf of All Others Similarly Situated, )
                                                   ) CLASS ACTION
17                               Plaintiff,        )
                                                   ) LEAD PLAINTIFF’S NOTICE OF FILING
18        vs.                                      ) IN ACCORDANCE WITH THE COURT’S
                                                   ) FEBRUARY 28, 2019 MINUTE ORDER
19 WELLS FARGO & COMPANY, et al.,                  ) (ECF NO. 66)
                                                   )
20                               Defendants.       )
                                                   )
21

22

23

24

25

26

27

28


     1542756_1
                  Case 3:18-cv-03948-JD Document 71 Filed 03/14/19 Page 2 of 5




            1          TO: ALL PARTIES AND THEIR ATTORNEYS OF RECORD

            2          PLEASE TAKE NOTICE that in accordance with the Court’s February 28, 2019 Minute

            3 Order (ECF No. 66), Lead Plaintiff Construction Laborers Pension Trust for Southern California

            4 hereby files its chart summarizing its securities fraud allegations on a statement-by-statement basis.

            5 See Attachment A.

            6 DATED: March 14, 2019                             ROBBINS GELLER RUDMAN
                                                                 & DOWD LLP
            7                                                   SPENCER A. BURKHOLZ
                                                                LUCAS F. OLTS
            8                                                   AUSTIN P. BRANE
                                                                KEVIN S. SCIARANI
            9

       10
                                                                                 s/ Lucas F. Olts
       11                                                                       LUCAS F. OLTS

       12                                                       655 West Broadway, Suite 1900
                                                                San Diego, CA 92101
       13                                                       Telephone: 619/231-1058
                                                                619/231-7423 (fax)
       14
                                                                ROBBINS GELLER RUDMAN
       15                                                         & DOWD LLP
                                                                DENNIS J. HERMAN
       16                                                       Post Montgomery Center
                                                                One Montgomery Street, Suite 1800
       17                                                       San Francisco, CA 94104
                                                                Telephone: 415/288-4545
       18                                                       415/288-4534 (fax)

       19                                                       Attorneys for Lead Plaintiff

       20

       21

       22

       23

       24

       25

       26

       27

       28
1542756_1       LEAD PLAINTIFF’S NOTICE OF FILING IN ACCORDANCE WITH THE COURT’S
                FEBRUARY 28, 2019 MINUTE ORDER (ECF NO. 66) - 3:18-cv-03948-JD                                   -1-
                  Case 3:18-cv-03948-JD Document 71 Filed 03/14/19 Page 3 of 5




            1                                    CERTIFICATE OF SERVICE

            2          I hereby certify under penalty of perjury that on March 14, 2019, I authorized the electronic

            3 filing of the foregoing with the Clerk of the Court using the CM/ECF system which will send

            4 notification of such filing to the e-mail addresses on the attached Electronic Mail Notice List, and I

            5 hereby certify that I caused the mailing of the foregoing via the United States Postal Service to the

            6 non-CM/ECF participants indicated on the attached Manual Notice List.

            7                                                     s/ Lucas F. Olts
                                                                  LUCAS F. OLTS
            8
                                                                  ROBBINS GELLER RUDMAN
            9                                                            & DOWD LLP
                                                                  655 West Broadway, Suite 1900
       10                                                         San Diego, CA 92101-8498
                                                                  Telephone: 619/231-1058
       11                                                         619/231-7423 (fax)
       12                                                         E-mail: [Insert]@rgrdlaw.com
       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

1542756_1
3/14/2019                 Case 3:18-cv-03948-JD Document CAND-ECF-
                                                         71 Filed 03/14/19 Page 4 of 5
Mailing Information for a Case 3:18-cv-03948-JD Purple Mountain
Trust v. Wells Fargo & Company et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

        Stephanie Albrecht
        salbrecht@orrick.com

        Austin P. Brane
        abrane@rgrdlaw.com

        Walter F. Brown
        wbrown@orrick.com,casestream@ecf.courtdrive.com

        Spencer A. Burkholz
        SpenceB@rgrdlaw.com,e_file_sd@rgrdlaw.com,e_file_sf@rgrdlaw.com

        Nanci L. Clarence
        nclarence@clarencedyer.com,achin@clarencedyer.com,ahunt@clarencedyer.com

        Josh Alan Cohen
        jcohen@clarencedyer.com,achin@clarencedyer.com,ahunt@clarencedyer.com

        Brendan P. Cullen
        cullenb@sullcrom.com,viapianoc@sullcrom.com,s&cmanagingclerk@sullcrom.com,brendan-cullen-
        5099@ecf.pacerpro.com,loevinsohnd@sullcrom.com

        Miles F. Ehrlich
        miles@ramsey-ehrlich.com,katharine@ramsey-ehrlich.com,amy@ramsey-ehrlich.com,lauren@ramsey-
        ehrlich.com,tonya@ramsey-ehrlich.com

        Jordan Eth
        jeth@mofo.com,jordan-eth-3756@ecf.pacerpro.com,tkhadoo@mofo.com,trina-khadoo-
        5939@ecf.pacerpro.com

        Dennis J. Herman
        dennish@rgrdlaw.com,e_file_sd@rgrdlaw.com

        Sverker K. Hogberg
        hogbergs@sullcrom.com

        Sverker Kristoffer Hogberg
        hogbergs@sullcrom.com,carrjo@sullcrom.com

        Katharine Ann Kates
        katharine@ramsey-ehrlich.com

        James N Kramer
        jkramer@orrick.com

        Jeremy Alan Lieberman
        jalieberman@pomlaw.com

https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?290720081918411-L_1_0-1                             1/2
3/14/2019           Case 3:18-cv-03948-JD Document CAND-ECF-
                                                       71 Filed 03/14/19 Page 5 of 5
        Lucas F. Olts
        Lolts@rgrdlaw.com,mbacci@rgrdlaw.com,e_file_sd@rgrdlaw.com,9870190420@filings.docketbird.com

        Lesley Frank Portnoy
        lfportnoy@pomlaw.com

        Ismail Jomo Ramsey
        izzy@ramsey-ehrlich.com,samuel@ramsey-ehrlich.com,katharine@ramsey-ehrlich.com,amy@ramsey-
        ehrlich.com,tonya@ramsey-ehrlich.com

        David Avi Rosenfeld
        drosenfeld@rgrdlaw.com

        Kevin Shen Sciarani
        ksciarani@rgrdlaw.com,3827167420@filings.docketbird.com,tdevries@rgrdlaw.com,e_file_sd@rgrdlaw.com

        Lauren B. Seaton
        lseaton@orrick.com

        Adam F. Shearer
        ashearer@clarencedyer.com,achin@clarencedyer.com,ahunt@clarencedyer.com

        Christopher Michael Viapiano
        viapianoc@sullcrom.com,s&cmanagingclerk@sullcrom.com

        Anna Erickson White
        awhite@mofo.com,anna-erickson-white-9788@ecf.pacerpro.com,andrea-vickery-
        5658@ecf.pacerpro.com,avickery@mofo.com

Manual Notice List
The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.
Peretz               Bronstein
Bronstein Gewirtz & Grossman, LLC
60 East 42nd Street, Suite 4600
New York, NY 10154




https://ecf.cand.uscourts.gov/cgi-bin/MailList.pl?290720081918411-L_1_0-1                                               2/2
